Exhibit 99.1 MEDIA CONTACTS: Biogen IdecShannon Altimari Ph: Elan Jonathan Birt Ph: Elizabeth Headon Ph: + INVESTOR CONTACTS: Biogen Idec Eric Hoffman Ph: Elan Chris Burns Ph: + 800 252 3526 BIOGEN IDEC AND ELAN PRESENT NEW TYSABRIÒDATA AT THE60th ANNUAL MEETING OF THE AMERICAN ACADEMY OF NEUROLOGY Approximately 26,000 Patients on Commercial and Clinical Therapy Worldwide Additional Analyses Show TYSABRISignificantly Increased the Proportion of Multiple Sclerosis (MS) Patients Who are Considered Disease Free for Over Two Years Chicago, IL – April 15, 2008 – Biogen Idec (NASDAQ: BIIB) and Elan Corporation, plc (NYSE: ELN) today announced new data on the global utilization, safety and overall patient exposure of TYSABRI® (natalizumab).As of the end of March 2008, approximately 26,000 patients were on commercial and clinical therapy worldwide with no cases of progressive multifocal leukoencephalopathy (PML) reported since re-launch in the U.S. and launch internationally in July 2006.Growth in global utilization plus increasing confidence in the favorable benefit-risk profile of TYSABRI indicate the companies are making great progress toward the goal of 100,000 patients on therapy by year-end 2010.These data were presented today at the 60th Annual Meeting of the American Academy of Neurology (AAN). “These data suggest that neurologists and patients are increasingly choosing TYSABRI for the treatment of their disease. The significant clinical benefits are established and TYSABRI continues to offer the potential for compelling efficacy and hope for those patients living with MS,” said Michael Panzara, MD, MPH, Vice President and Chief Medical Officer, Neurology Strategic Business Unit, Biogen Idec. “Positive outcomes for patients continue to support TYSABRI’s strength as a valuable treatment for multiple sclerosis patients in more than 30 countries around the world.We are also excited that patients with Crohn’s Disease are now enrolling in the TOUCH program and beginning to receive TYSABRI treatment in the U.S.,” said Gordon Francis, MD, Senior Vice President, Global Clinical Development, Elan. -MORE- Page 2Biogen Idec and Elan Present New TYSABRI® Data at the 60th Annual AAN According to data available as of the end of March 2008: · In the U.S., approximately 15,300 patients were on TYSABRI therapy commercially and approximately 2,750 physicians have prescribed the therapy; · Outside of the U.S., more than 10,200 patients were on TYSABRI therapy commercially; · In global clinical trials, more than 600 patients were on TYSABRI therapy; and · There have been no cases of PML since re-launch in the US and launch internationally in July 2006. Cumulatively, in the combined clinical trial and post-marketing settings: · More than 36,700 patients have been treated with TYSABRI; and · Of those patients, over 9,900 have received at least one year of TYSABRI therapy and more than 3,600 patients have been on therapy for 18 months or longer. TYSABRI is available in the U.S. through the TOUCH™ Prescribing Program.All U.S. prescribers, infusion sites, and patients receiving TYSABRI are required to enroll in TOUCH.Safety information is also collected through ongoing clinical trials and registries, including TYGRIS and the pregnancy registry, making this the largest long-term patient follow-up effort undertaken for any MS therapy. The abstract for this study, “Natalizumab Utilization and Safety in Patients with Relapsing Multiple Sclerosis: Updated Results from TOUCH™ and TYGRIS” (Presentation #S02.002), is available online at the AAN’s Web site. TYSABRI Increases the Proportion of MS Patients Considered Disease Free Biogen Idec and Elan also announced today at the meeting that TYSABRItreatment significantly increases the proportion of patients with MS considered to be disease free, according to post-hoc analyses of the AFFIRM and SENTINEL clinical trials. The proportion of patients considered disease free in the studies was determined based upon both clinical and MRI criteria.In the studies, the proportion of patients considered disease free over two years was significantly higher in the TYSABRI-treated group compared with the placebo group, regardless of how disease free was defined. Clinically, disease free was defined as no relapses and no progression of disability (as defined by >1.0-point increase in Expanded Disability Status Scale (EDSS) score from a baseline score of >1.0, or a >1.5-point increase from a baseline score of 0.0, sustained for 12 weeks) over two years.MRI disease free was defined as no gadolinium-enhancing lesions seen on annual MRI scans and no new or enlarging T2-hyperintense lesions over two years. “The ultimate goal of an MS treatment is to help patients remain symptom free for as long as possible.These data show natalizumab may do just that as about one-third of patients were shown to have no relapses, no disability progression and no new MRI markers.This is further evidence that treatment with natalizumab can result in truly dramatic outcomes for a large group of patients,” said the study’s lead author, Steven Galetta, MD, Professor of Neurology, University of Pennsylvania School of Medicine. -MORE- Page 3Biogen Idec and Elan Present New TYSABRI® Data at the 60th Annual AAN In the AFFIRM trial, patients were randomized to receive TYSABRI or placebo, while in the SENTINEL trial, randomized patients received TYSABRI plus interferon beta-1a or placebo plus interferon beta-1a.Over a two-year period, patients were evaluated utilizing clinical criteria, MRI criteria and combined criteria with both trials demonstrating TYSABRI treatment significantly increased the proportions of patients considered disease free.Using clinical and MRI disease-free criteria combined, a stringent definition of disease free, 36.7% and 31.7% of patients in the TYSABRI groups were disease free compared with 7.2% and 10.9% given placebo in the AFFIRM and SENTINEL trials, respectively.By individual criteria, TYSABRI benefit was also demonstrated using clinical (AFFIRM: 64.3% vs. 38.9%; SENTINEL: 47.4% vs. 28.0%) and MRI definitions of disease free (AFFIRM: 57.7% vs. 14.2%; SENTINEL: 65.5% vs. 27.6%).In both studies, results were similar in patients with highly-active and non-highly active MS. The abstract for this study, “Natalizumab Increases the Proportion of Patients Free of Clinical or MRI Disease Activity in Relapsing Multiple Sclerosis” (Poster #P02.156), is available online at the AAN’s Web site. About TOUCH™ and TYGRIS Before initiating treatment, all U.S. patients, prescribers and infusion sites must be enrolled in the TOUCH Prescribing Program (TYSABRI Outreach: Unified Commitment to Health). TOUCH is designed to determine the incidence of and risk factors for serious opportunistic infections (OIs), including PML, and to monitor patients for signs and symptoms of PML while promoting informed benefit-risk discussions prior to initiating TYSABRI treatment.Physicians report on PML, other serious OIs, deaths and discontinuation of therapy on an ongoing basis. TYGRIS (TYSABRI Global ObseRvation Program In Safety) is expected to enroll 5,000 patients worldwide, including approximately 2,000 – 2,500 patients from TOUCH.Patients in TYGRIS are evaluated at baseline and every six months thereafter for five years. Researchers will evaluate data including medical/MS history; prior TYSABRI use; prior use of immunomodulatory, antineoplastic, or immunosuppressive agents; and all serious adverse events, including PML and other serious OIs and malignancies. Adverse event reporting in the post-marketing setting is voluntary.It is possible that not all reactions have been reported, or that some reactions are not reported to Biogen Idec or Elan in a timely manner. About TYSABRI TYSABRI is a treatment approved for relapsing forms of MS in the United States and relapsing-remitting MS in the European Union. According to data that have been published in the New England Journal of Medicine, after two years, TYSABRI treatment led to a 68% relative reduction (p<0.001) in the annualized relapse rate compared to placebo and reduced the relative risk of disability progression by 42-54% (p<0.001). -MORE- Page 4Biogen Idec and Elan Present New TYSABRI® Data at the 60th Annual AAN TYSABRI was recently approved to induce and maintain clinical response and remission in adult patients with moderately to severely active Crohn's disease (CD) with evidence of inflammation who have had an inadequate response to, or are unable to tolerate, conventional CD therapies and inhibitors of TNF-alpha. TYSABRI increases the risk of progressive multifocal leukoencephalopathy (PML), an opportunistic viral infection of the brain that usually leads to death or severe disability. Other serious adverse events that have occurred in TYSABRI-treated patients included hypersensitivity reactions (e.g., anaphylaxis) and infections.
